Name: Commission Regulation (EC) No 260/96 of 12 February 1996 amending the Regulations in the sugar sector fixing, before 1 February 1995, certain amounts whose value in ecus was adapted as a consequence of abolishing the corrective factor for agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy;  beverages and sugar;  monetary economics
 Date Published: nan

 Avis juridique important|31996R0260Commission Regulation (EC) No 260/96 of 12 February 1996 amending the Regulations in the sugar sector fixing, before 1 February 1995, certain amounts whose value in ecus was adapted as a consequence of abolishing the corrective factor for agricultural conversion rates Official Journal L 034 , 13/02/1996 P. 0016 - 0018COMMISSION REGULATION (EC) No 260/96 of 12 February 1996 amending the Regulations in the sugar sector fixing, before 1 February 1995, certain amounts whose value in ecus was adapted as a consequence of abolishing the corrective factor for agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), as last amended by Regulation (EC) No 150/95 (2), and in particular Article 13 (1) thereof,Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (3), as last amended by Regulation (EC) No 1101/95 (4), and in particular the third subparagraph of Article 12 thereof,Whereas the value in ecus of certain prices and amounts was modified, with effect from 1 February 1995, by virtue of Article 13 (2) of Regulation (EEC) No 3813/92, in order to cancel the effects of abolishing the correction factor of 1,207509, which applied until 31 January 1995 to conversion rates used in agriculture; whereas the new ecu values of the prices and amounts concerned were established from 1 February 1995 in accordance with the rules laid down in Article 13 (2) of Regulation (EEC) No 3813/92 and Article 18 (1) of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (5) as last amended by Regulation (EC) No 2853/95 (6);Whereas, in accordance with Article 18 (2) of Regulation (EEC) No 1068/93, in order to avoid confusion and facilitate the application of the common agricultural policy, it is necessary to replace the value in ecus of the prices and amounts concerned which appear in Regulations that came into force before 1 February 1995;Whereas, in order to facilitate administration of the measures concerned, it is necessary in respect of certain amounts in the sugar sector to provide for a rounding-off reducing the number of decimal places referred to in Article 18 (1) of Regulation (EEC) No 1068/93;Whereas the following Regulations should therefore be amended:1. Council Regulation (EEC) No 2049/69 (7), as last amended by Regulation (EEC) No 1640/73 (8);2. Council Regulation (EEC) No 1789/81 (9), as last amended by Commission Regulation (EC) No 2790/95 (10);3. Council Regulation (EEC) No 1254/89 (11);4. Commission Regulation (EEC) No 784/68 (12);5. Commission Regulation (EEC) No 100/72 (13), as last amended by Regulation (EEC) No 3819/85 (14);6. Commission Regulation (EEC) No 258/72 (15);7. Commission Regulation (EEC) No 189/77 (16), as amended by Regulation (EEC) No 1920/81 (17);8. Commission Regulation (EEC) No 2103/77 (18), as amended by Regulation (EEC) No 3497/88 (19);9. Commission Regulation (EEC) No 1729/78 (20), as last amended by Regulation (EEC) No 464/91 (21);10. Commission Regulation (EEC) No 65/82 (22), as last amended by Regulation (EEC) No 1708/84 (23);11. Commission Regulation (EEC) No 1487/92 (24), as amended by Regulation (EEC) No 1713/93 (25);12. Commission Regulation (EEC) No 1488/92 (26), as amended by Regulation (EEC) No 1713/93;13. Commission Regulation (EEC) No 2177/92 (27), as amended by Regulation (EC) No 1714/95 (28);14. Commission Regulation (EEC) No 2627/93 (29);Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1 Consequent to the adjustment, pursuant to Article 13 (2) of Regulation (EEC) No 3813/92 and Article 18 (1) of Regulation (EEC) No 1068/93, applicable from 1 February 1995, certain amounts expressed in ecus in the sugar sector are hereby amended as set out in the Annex hereto.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply for the amounts indicated in column 4 of the Annex from the date of the first application of an agricultural conversion rate fixed on or after 1 February 1995 and for those indicated in column 5 from the date of entry into force of this Regulation.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 387, 31. 12. 1992, p. 1.(2) OJ No L 22, 31. 1. 1995, p. 1.(3) OJ No L 177, 1. 7. 1981, p. 4.(4) OJ No L 110, 17. 5. 1995, p. 1.(5) OJ No L 108, 1. 5. 1993, p. 106.(6) OJ No L 299, 12. 12. 1995, p. 1.(7) OJ No L 263, 21. 10. 1969, p. 1.(8) OJ No L 165, 22. 6. 1973, p. 6.(9) OJ No L 177, 1. 7. 1981, p. 39.(10) OJ No L 289, 2. 12. 1995, p. 34.(11) OJ No L 126, 9. 5. 1989, p. 1.(12) OJ No L 145, 27. 6. 1968, p. 10.(13) OJ No L 12, 15. 1. 1972, p. 15.(14) OJ No L 368, 31. 12. 1985, p. 25.(15) OJ No L 31, 4. 2. 1972, p. 22.(16) OJ No L 25, 29. 1. 1977, p. 27.(17) OJ No L 189, 11. 7. 1981, p. 23.(18) OJ No L 246, 27. 9. 1977, p. 12.(19) OJ No L 306, 11. 11. 1988, p. 30.(20) OJ No L 201, 25. 7. 1978, p. 26.(21) OJ No L 54, 28. 2. 1991, p. 22.(22) OJ No L 9, 14. 1. 1982, p. 14.(23) OJ No L 162, 20. 6. 1984, p. 7.(24) OJ No L 156, 10. 6. 1992, p. 7.(25) OJ No L 159, 1. 7. 1993, p. 94.(26) OJ No L 156, 10. 6. 1992, p. 10.(27) OJ No L 217, 31. 7. 1992, p. 71.(28) OJ No L 163, 14. 7. 1995, p. 11.(29) OJ No L 240, 25. 9. 1993, p. 19.ANNEX Amounts expressed in ecus in the sugar sector >TABLE>